DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 07/12/21 has been entered. Claims 1-16, 18-20 remain pending in the application. It is acknowledged that claim 17 has been cancelled.

Allowable over Prior Art
Regarding 35 USC 103, the prior art made of record neither renders obvious nor anticipates the combination of claimed elements, as recited in claim 1. That is, the prior art fails to disclose the combination of “attempting to import, into the CMDB, the initial series of license records and flagging the license records of the initial series that fail to import due to having respective ID values that do not correspond to configuration items (CIs) stored in the CMDB; using a sliding window technique to cluster the flagged license records into groups of flagged license records; and for each group of the groups of flagged license records: calling the function of the API of the LMTS to request a respective additional series of license records for the group of flagged license records; and receiving, from the API of the LMTS, the additional series of license records for the group in response to the function call” in addition to the other limitations in the claim. Claims 2-7 are also allowable over the prior art due to their dependency on claim 1.  However, these claims would still need to be amended or cancelled in order to claim 8. That is, the prior art fails to disclose the combination of “traversing the initial series of license records of the import table using a sliding window having a sliding window size that is varied between M and A 2 to determine the sliding window size, K, to group the flagged license records of the import table; and for each group of the groups of flagged license records of the import table: calling the function of the API of the LMTS to request an additional series of records for the group of flagged license records, wherein a respective span of the additional series of records is less than or equal to K; and receiving, from the API of the LMTS, the additional series of license records for the group in response to the function call” in addition to the other limitations in the claim. Claims 9-14 are also allowable over the prior art due to their dependency on claim 8. Further, the prior art made of record neither renders obvious nor anticipates the combination of claimed elements, as similarly recited in claim 15. That is, the prior art fails to disclose the combination of “traverse the license records of the import table using a sliding window having a sliding window size that is varied between M and A/2 to determine the sliding window size, K, to group the flagged license records of the import table; and for each group of the groups of flagged license records of the import table: call the function of the API of the LMTS to request additional series of records for the group of flagged license records, wherein the function is called with the offset parameter having a respective first ID value of the group and the limit parameter having a value that is a respective span of the group, and wherein the respective span of the group is less than or equal to K; and Claims 16-20 are also allowable over the prior art due to their dependency on claim 15.

Claim Objections
Claims 1, 3-6, 8, 14-15  are objected to because of the following informalities:
"the flagged license records" should be "the flagged license records of the initial series that fail to import" [Claims 1, 3, 4, 5, lines 18, 2/4/8/9, 2, 2];
"the group" should be "said each group" [Claims 1, 6, 8, 14, 15, lines 21/24, 3/6/7, 25, 2/5/6, 28].
Appropriate correction is required. Further, in an effort to practice compact prosecution, each of these limitations has been interpreted similarly as in the provided recommendation for each limitation, above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-16, 18-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites "the function of the API of the LMTS to request an initial series of license records having a span, A, of sequential respective ID values ranging from a first ID value to a last ID value" in line 8. There is insufficient 
Claims 1, 8, 15 recite "the function call" in lines 13/24, 7/25, 11/28. The metes and bounds of this limitation in the claims is not clear. That is, the claims mention both, “call a function of an application programming interface (API) of the LMTS to request an initial series of license records having a span, A, of sequential respective ID values ranging from a first ID value to a last ID value” and “call the function of the API of the LMTS to request additional series of records for the group of flagged license records” prior to this portion of the limitation. Therefore, it is not clear if “the function call” refers to or is part of either of the two aforementioned steps pertaining to calling a function, or perhaps, is referring to other function calls. Claims 2-7, 9-14, 16, 18-20 are also rejected due to their dependency on claims 1, 8, 15, respectively;
Claims 6, 10, 14 recite "the function of the API of the LMTS" in lines 5, 3, 4. The metes and bounds of this limitation in the claims is not clear. That is, the 
Claims 6, 14 recite "the limit parameter value that is a respective span of the group" and “the limit parameter value” in lines 6/7, 5/6. There is insufficient antecedent basis for these limitations in the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16, 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 recites a cloud-based computing system, comprising: at least one memory storing a configuration management database (CMDB) and a license management tool server (LMTS), wherein the LMTS comprises an application programming interface (API) having a function configured to return a series of license records having sequential identifier field (ID) values; at least one 
The limitations of flagging the license records of the initial series that fail to import due to having respective ID values that do not correspond to configuration items (CIs) stored in the CMDB; using a sliding window technique to cluster the flagged license records into groups of flagged license records, as drafted, are processes that, under their broadest reasonable interpretation, cover mental processes but from the recitation of implementing them on generic computer components. That is, nothing in the claim element precludes the steps from practically being performed in the mind. For example, the “flagging” limitation, in the context of the claim, encompasses the user mentally identifying and writing 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of – at least one memory storing a configuration management database (CMDB) and a license management tool server (LMTS), wherein the LMTS comprises an application programming interface (API) having a function configured to return a series of license records having sequential identifier field (ID) values; at least one processor configured to execute stored instructions to perform actions, comprising: calling the function of the API of the LMTS to request an initial series of license records having a span, A, of sequential respective ID values ranging from a first ID value to a last ID value; receiving, from the API of the LMTS, the initial series of license records in response to the function call; attempting to import, into the CMDB, the initial series of license records; and for each group of 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect 
Independent claim 8 recites a method, comprising: calling a function of an application programming interface (API) of a license management tool server 
The limitations of and flagging license records in the import table having respective ID values that do not correspond to configuration items (CIs) stored in the CMDB; determining a minimum difference, M, between the respective ID values of the flagged license records of the import table; traversing the initial 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of – calling a function of an application programming interface (API) of a license management tool server 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of calling a function of an application programming interface (API) of a license management tool server (LMTS) to request an initial series of license records, wherein the initial series of license records has a span, A, of sequential respective identified field (ID) values ranging from a first ID value to a last ID 
Independent claim 15 recites a non-transitory, computer-readable medium storing instructions executable by a processor of a computing device to import data from a license management tool server (LMTS) into configuration 
The limitations of and flag license records in the import table that fail to import into the CMDB; determine a minimum difference, M, between the respective ID values of the flagged license records of the import table; traverse the license records of the import table using a sliding window having a sliding window size that is varied between M and A/2 to determine the sliding window size, K, to group the flagged license records of the import table cover mental processes but from the recitation of implementing them on generic computer components. That is, nothing in the claim element precludes the steps from practically being performed in the mind. For example, the “and flag” limitation, in the context of the claim, encompasses the user mentally identifying and writing down, using a pen and piece of paper, the license records from a series of records that do not correspond to Cis by making a mental comparison. The limitation, “determine a minimum difference…” encompasses the user making a mental judgment by observing and mentally comparing the records, perhaps along with the aid of a pen and piece of paper, in order to determine the minimum different between ID values of the license records that were flagged. The limitation, “ traverse” encompasses the user stepping through the records, using a sliding interval, and grouping them together such as by writing them down in discernable groupings based on a mentally determined sliding window 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of – a non-transitory, computer-readable medium storing instructions executable by a processor of a computing device to import data from a license management tool server (LMTS) into configuration items (CIs) stored in a configuration management database (CMDB), the instructions comprising instructions to: a non-transitory, computer-readable medium storing instructions executable by a processor of a computing device to import data from a license management tool server (LMTS) into configuration items (CIs) stored in a configuration management database (CMDB), the instructions comprising instructions to: call a function of an application programming interface (API) of  the LMTS to request an initial series of license records having a span, A, of sequential respective ID values ranging from a first ID value to a last ID values wherein the function is called with an offset parameter value that is the first ID value and a limit parameter value that is equal to the span, A, of the initial series; receive, from the LMTS, the initial series of license records from the LMTS in response to the function call and storing the initial series of license records in an import table; attempt to import the initial series of license records from the import table into the CMDB; and for each group of the groups of flagged license records of the import table: call the function of 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of call a function of an application programming interface (API) of  the LMTS to request an initial series of license records having a span, A, of sequential respective ID values ranging from a first ID value to a last ID values wherein the function is called with an offset parameter value that is the first ID value and a limit parameter value that is equal to the span, A, of the initial series; receive, from the LMTS, the initial series of license records from the LMTS in response to the function call and storing the initial series of license records in an import table; attempt to import the initial series of license records from the import table into the CMDB; and for each group of the groups of flagged license records of the import table: call the function of the API of the LMTS to request additional series of records for the group of flagged license records, wherein the function is called with the offset parameter having a respective first ID value of the group and the limit parameter having a value that is a respective span of the group, and 
Claims 2-7, 9-14, 16, 18-20 depend on claims 1, 8, 15 and include all the limitations of claims 1, 8, 14. Therefore, claims 2-7, 9-14, 16, 18-20 recite the same abstract idea of flagging and grouping records practically being performed in the mind, and the analysis must therefore proceed to Step 2A Prong Two. 
Claims 2, 10 similarly recite the additional limitation of wherein, to call the function of the API of the LMTS to request the initial series of license records, the at least one processor is configured to execute the stored instructions to perform actions, comprising: calling the function of the API of the LMTS using an offset parameter value that is the first ID value and a limit parameter value of that is a 
These claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of wherein, to call the function of the API of the LMTS to request the initial series of license records, the at least one processor is configured to execute the stored instructions to perform actions, comprising: calling the function of the API of the LMTS using an offset parameter value that is the first ID value and a limit parameter value of that is a difference between the last ID value and the first ID value, which is a mere data gathering step, represents well-understood, routine, conventional activity previously known to the industry and is specified at a high level of generality. That is, this limitation represents well-understood, routine, conventional activity in the field of data storage and retrieval and is merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. This additional element is not sufficient to overcome the essentially mental nature 
Claim 3 recites the additional limitations of wherein, to use the sliding window technique to cluster the flagged license records, the at least one processor is configured to execute the stored instructions to perform actions, comprising: determining a minimum difference, M, between the respective ID values of the flagged license records of the initial series; traversing the initial series of license records using a sliding window, wherein a sliding window size is varied between M and A/2 to determine the sliding window size, K, that suitably clusters the flagged license records; and clustering the flagged license records into the groups of flagged license records, wherein a respective span of each of the groups of flagged license records is less than or equal to K. This judicial exception is not integrated into a practical application. These limitations are further directed to the abstract idea, as in the independent claim. That is, the limitation, “determining a minimum difference…” encompasses the user making a mental judgment by observing and mentally comparing the records, perhaps along with the aid of a pen and piece of paper, in order to determine the minimum different between ID values of the license records that were flagged. The limitation, “ traversing” and “clustering” encompass the user stepping through the records, using a sliding interval, and grouping them together such as by writing them down in discernable groupings based on a mentally determined sliding window size. This additional step is considered an abstract idea (mental 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claims 4-5, 12-13, 18-20 similarly recite additional limitations pertaining to the calculating of a cluster score and determining of the sliding window size based on the cluster score. These additional limitations are directed to an additional abstract idea and fall under the grouping of “mathematical concepts”. In fact, in light of [0047] the applicant’s specification, the calculating of the cluster scores comprises the calculating of the cluster scores using purely mathematical formulas and calculations. Therefore, these additional steps do not integrate the judicial exception into a practical application. Accordingly, claims 4-5, 12-13, 18-19, 20 recite an additional abstract idea and are ineligible.
These claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claims 6, 14 similarly recite the additional limitation of wherein, to call the function of the API of the LMTS to request, the additional series of license records for the group, the at least one processor is configured to execute the stored instructions to perform actions, comprising: calling the function of the API of the LMTS using an offset parameter value that is a respective first ID value of the group and the limit parameter value that is a respective span of the group, wherein the limit parameter value is less than or equal to K. This judicial exception is not integrated into a practical application. The additional element 
These claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of wherein, to call the function of the API of the LMTS to request, the additional series of license records for the group, the at least one processor is configured to execute the stored instructions to perform actions, comprising: calling the function of the API of the LMTS using an offset parameter value that is a respective first ID value of the group and the limit parameter value that is a respective span of the group, wherein the limit parameter value is less than or equal to K, which is a mere data gathering step, represents well-understood, routine, conventional activity previously known to the industry and is specified at a high level of generality. That is, this limitation represents well-understood, routine, conventional activity in the field of data storage and retrieval and is merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. This additional element is not sufficient to overcome the essentially mental nature of these claims, as it recites the use of existing database technology as mere tools of conventional 
Claim 7 recites the additional limitation of wherein the at least one processor is configured to execute the stored instructions to perform actions, comprising: attempting to import, into the CMDB, each respective additional series of license records and flagging license records of each respective additional series of license records having respective ID values that do not correspond to the CIs stored in the CMDB. This judicial exception is not integrated into a practical application. The limitation, and flagging license records of each respective additional series of license records having respective ID values that do not correspond to the CIs stored in the CMDB is directed to a mental process step which encompasses the user mentally flagging or writing down records with ID values that do not correspond to Cis that are stored such as using a mental comparison. The additional element, attempting to import, into the CMDB, each respective additional series of license records represents further insignificant extra-solution activity and is a mere data gathering step. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
These claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of herein the at least one processor is configured to execute 
Claims 9, 16 similarly recite the additional limitation of storing the additional series of records in the import table; and attempting to import the additional series of records from the import table into the CMDB. This judicial exception is not integrated into a practical application. The additional element represents further insignificant extra-solution activity and is a mere data gathering step. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
These claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with 
Claim 11 recites the additional limitation of wherein traversing the initial series of license records of the import table using the sliding window comprises: clustering the flagged license records into the groups of flagged license records, wherein a respective span of each of the groups of flagged license records is less than or equal to K. This judicial exception is not integrated into a practical application. These limitations are further directed to the abstract idea, as in the independent claim. The limitations comprising the “ traversing” and “clustering” encompass the user stepping through the records, using a sliding interval, and 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim 14 recites the additional limitation of wherein calling the function of the API of the LMTS to request the additional series of records for the group comprises: calling the function of the API of the LMTS using an offset parameter value that is a respective first ID value of the group and the limit parameter value that is a respective span of the group, wherein the limit parameter value is less than or equal to K. This judicial exception is not integrated into a practical application. The additional element represents further insignificant extra-solution activity and is a mere data gathering step. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
These claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of wherein calling the function of the API of the LMTS to request the additional series of records for the group comprises: calling the function of the API of the LMTS using an offset parameter value that is a 

Response to Arguments
The following is in response to the amendment filed on 07/12/21.
Applicant’s arguments have been carefully and respectfully considered but are not persuasive.
Regarding 35 USC 101, on pg. 14-15, applicant argues that the present claims include limitations that cannot be performed within the human mind.
In response to the preceding argument, examiner respectfully submits that neither currently or previously has the examiner stated that function calls are performed within the human mind. Therefore, this point is moot.

In response to the preceding argument, examiner respectfully submits that the “at least one memory storing a configuration management database (CMDB) and a license management tool server (LMTS), wherein the LMTS comprises an application programming interface (API) having a function configured to return a series of license records having sequential identifier field (ID) values; at least one processor configured to execute stored instructions to perform actions” merely recites a database stored on memory and a server comprising an API function to return license records. These limitations, at best, recite generic computing components performing generic computing functions of storing and receiving/retrieving data as could be accomplished by any generic database or memory configuration. Further, neither the “LMTS is designed to store license records” nor “receiving of parameters such as an offset and limit parameter” as mentioned by the applicant are recited in at least the independent claims. Further, nothing in the applicant’s disclosure, as filed, suggests that these computers or computer components are special purpose computers/components.
Regarding 35 USC 101, on pg. 16, applicant argues that the claims represent a practical application and are improving the functioning of the computer itself.
In response to the preceding argument, examiner respectfully submits that the claims do not explicitly recite that the records are re-requested for groups in batches; rather, the claims state that for each group of the groups of flagged license records: calling the function of the API of the LMTS to request a respective additional series of 
	
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nagumo (US 2011/0067117) discloses the importation of license records including importation failures;
Iwasaki (US 2012/0047242) discloses the moving of license records including error conditions;
Ogura (US 2011/0296405) discloses the transferring of license records including error conditions;
Prickett (US 2016/0048774) discloses methods for managing feature licenses for pools or groups of devices;
Marnell (US 2017/0308687) discloses the retrieval of license entitlements based on consumption demand requests.	

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P BARTLETT whose telephone number is (469)295-9085.  The examiner can normally be reached on M-Th 11:30-8:30, F 11-3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571)272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner, Art Unit 2169

/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169